 

AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified) - . , Page 1 of |

at

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America . JUDGMENT IN A CRIMINAL CASE |
vy. Oo (For Offenses Committed On or After November 1, 1987)

Fredy Menchaca-Jimenez Case Number: 3:19-mj-24479

Jason T. Conforti
Defendant's Attorney).

 

 

 

 

REGISTRATION NO. 91724298

THE DEFENDANT: — NOV 2 9 2019
pleaded guilty to count(s) 1 of Complaint

 

 

 

Obey pst Sa ee Sour

 

 

 

 

 

Cl was found guilty to count(s) SOUTHERN DISTRICT GF CONFORM
after a plea of not guilty.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section Nature of Offense _ Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1

C] The defendant has been found not guilty on count(s)
CJ Count(s) dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of;

 

[ TIME SERVED eh | days

S Assessment: $10 WAIVED & Fine: WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L]. Court recommends defendant be deported/removed with relative, charged in case

 

 

ITIS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs; and special assessments
imposed by this judgment are fully paid, If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Friday, November 29, 2019 ..
Date of Imposition of Sentence

, snoasertenteemise REET ERINAMITUR A ACIEIRC mcoeee,
a a Si, ~~
Received a,

DUSM : HONORADLE STANLEA- BOONE
ED STATES MAGISTRATE JUDGE

Clerk’s Office Copy oe : 3:19-mj-24479

 

 
